NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EMANUEL L. FINCH, Sr.,                          No. 15-35971

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05305-RBL

 v.
                                                MEMORANDUM*
DET. BRADLEY GRAHAM; DET.
CYNTHIA BROOKS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Washington state prisoner Emanuel L. Finch, Sr. appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging various

constitutional claims arising from his arrest and interrogation. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Hooper v. County of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
San Diego, 629 F.3d 1127, 1129 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment on Finch’s action on

the basis that it was barred by Heck v. Humphrey, 512 U.S. 477 (1994), because

success on Finch’s claims would necessarily imply the invalidity of Finch’s

conviction or sentence, and Finch failed to prove that either has been invalidated.

See 512 U.S. at 486-87 (holding that, “in order to recover damages for allegedly

unconstitutional conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid,” a plaintiff

must prove that the conviction or sentence has been invalidated).

      The district court did not abuse its discretion by denying Finch’s motion for

an extension to conduct discovery because Finch failed to show how allowing

discovery would have precluded summary judgment. See Tatum v. City and

County of San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006) (setting forth

standard of review and requiring a movant to “identify by affidavit the specific

facts that further discovery would reveal, and explain why those facts would

preclude summary judgment”).

      Finch’s request to submit the case on the briefs (Docket Entry No. 17) is




                                          2                                    15-35971
granted. All other pending motions are denied.

      AFFIRMED.




                                        3        15-35971